                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York

DCL:MMO                                            610 Federal Plaza
                                                   Central Islip, New York 11722


                                                   August 14, 2019


Honorable Joseph F. Bianco
United States Circuit Judge
Eastern District of New York
Long Island Federal Courthouse
Central Islip, New York 11722


              Re:     United States v. Kenner and Constantine
                      No. CR-13-607 (S-2) (JFB)

Dear Judge Bianco:

        Enclosed for your consideration are revised Preliminary Orders of Forfeiture, which
address the issues that were discussed during the conference that was held before Your Honor on
July 2, 2019.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                            By:    /s/ Madeline O’Connor
                                                   Madeline O’Connor
                                                   Diane C. Leonardo
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7870
                                                   (631) 715-7854

cc: Philip Kenner
